DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Coli et al. (US Patent Application Publication No. 2018/0363437) in view of Oehring et al. (US Patent Application Publication No. 2017/0030177).
In reference to claim 2, Coli discloses a hydraulic fracturing system for fracturing a subterranean formation, comprising:
a support structure 10 having a first area (Fig. 3, occupied by left most pump 20), a second area (Fig. 3, within enclosure 50, occupied by the VFD), a third area (Fig. 3, within enclosure 50, occupied by the transformer) and a fourth area (Fig. 3, any other of pump modules 20);
an electric powered, multi-plunger pump 22 (par. 0038) with up to 15 plungers (the limitation “up to 15 plungers” is interpreted as any pump having between 1 and 15 plungers; Coli discloses quintiplex and triplex pumps, par. 0044), arranged in the first area, the electric powered pump 22 coupled to a well associated with the subterranean formation and powered by at least one electric motor 21, also arranged in the first area (Fig. 3), the electric powered pump 22 configured to pump fluid into a wellbore associated with the well at a pressure so that the fluid passes from the wellbore into the subterranean formation and fractures the subterranean formation (par. 0038);
a variable frequency drive (VFD) (pars. 0063 and 0064, located within “transformer and drive unit 50 (see Fig. 3)”), arranged in the second area adjacent the first area (Fig. 3), connected to the at least one electric motor 21 to control a speed of the at least one electric motor 21; and
a transformer (par. 0045, located within “transformer and drive unit 50 (see Fig. 3)”), arranged in the third area adjacent the second area (Coli doesn’t explicitly disclose how the transformer and VFD are oriented within the enclosure 50, but anything within the enclosure 50 is both proximate to other features located within the enclosure 50 and adjacent the second area), the transformer positioned within an enclosure 50, the transformer distributing power to the electric pump 22, the power being received from at least one generator 30 (par. 0034, “turbine generator”) at a voltage higher than an operating voltage of the electric pump 22 (par. 0045).
Coli fails to disclose a slide out platform associated with the first area, the slide out platform being moveable between a retracted position and a deployed position, wherein the deployed position provides a work area proximate the electric pump, the slide out platform being moveable along a rail.
Oehring discloses a slide out platform 30 (Figs. 1-3, two separate slide out platforms 301 and 302 are shown) associated with the first area comprising an electric pump 12, the slide out platform 30 being moveable between a retracted position (Fig. 3) and a deployed position (Fig. 2), wherein the deployed position provides a work area proximate the electric pump 12, the slide out platform 30 being moveable along a rail 70 or 72.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a slide out platform associated with the first area so that human operators can access the pump for operation or maintenance.
In reference to claim 3, Oehring discloses brackets 76/77 supporting the rail 70/72 (Fig. 2).
In reference to claim 6, Oehring discloses a pump platform 94, the pump platform 94 supporting both the electric powered pump 12 and the slide out platform 30, the slide out platform 30 arranged axially lower than the electric powered pump 17 (Fig. 2).

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Coli et al. (US Patent Application Publication No. 2018/0363437) in view of Oehring et al. (US Patent Application Publication No. 2017/0030177) as applied to claim 2 above, and further in view of Wallace et al. (US Patent Application Publication No. 2017/0036872).
In reference to claim 5, Coli and Oehring fail to disclose a linear actuator to drive movement of the slide out platform between the retracted position and the deployed position.
Wallace discloses a linear actuator 140 (par. 0034 or 0036, “electromechanical linear actuator”) to drive movement of the slide out platform 82 between the retracted position and the deployed position (par. 0035).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a linear actuator to drive movement of the slide out platform so that a human operator does not have to manually move the platform.
In reference to claim 7, Wallace discloses that movement of the slide out platform 82 is driven by a DC (par. 0017, “reduced DC power” is provided) motor 142 (par. 0035).
In reference to claim 8, Wallaces discloses a controller 50 (par. 0015), electrically coupled to the slide out platform 82, the controller 50 configured to regulate operation of the slide out platform 82 between the retracted position and the deployed position (par. 0036).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a controller so that the linear actuator can be controlled.

Claims 9, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coli et al. (US Patent Application Publication No. 2018/0363437) in view of Oehring et al. (US Patent Application Publication No. 2017/0030177) and Sarada (US Patent Application Publication No. 2008/0017369).
In reference to claim 9, Coli discloses a hydraulic fracturing system for fracturing a subterranean formation, comprising:
at least one generator 30 (par. 0036, “turbine generators 30”);
an electric powered pump 22, arranged on a support structure (Fig. 3), the electric powered pump 22 coupled to a well associated with the subterranean formation and powered by at least one electric motor 21 (par. 0038), the electric powered pump 22 configured to pump fluid into a wellbore associated with the well so that the fluid passes from the wellbore into the subterranean formation and fractures the subterranean formation (par. 0038);
a variable frequency drive (VFD) (par. 0063), arranged on the support structure (Fig. 3, par. 0045, “transformer and drive unit 50”), connected to the at least one electric motor 21 to control the speed of the at least one electric motor 21 (par. 0045);
a transformer (par. 0045), arranged on the support structure (Fig. 3, par. 0045, “transformer and drive unit 50”), distributing power to the electric powered pump 21, the power being received from the least one generator 30 at a voltage higher than an operating voltage of the electric powered pump 21 (par. 0045).
Coli fails to disclose at least one switchgear receiving electrical power from the generator;
a slide out platform, associated with the support structure, the slide out platform being driven between a retracted position and a deployed position, wherein the deployed position provides a work area proximate the electric powered pump extending substantially perpendicular to a longitudinal axis of the support structure, the platform being at least partially coupled to a pump platform supporting the electric powered pump; or
a filtration trailer fluidly coupled to a turbine coupled to the at least one generator, the filtration trailer receiving an inlet flow of gas, and removing one or more components of the gas before directing the gas to the turbine.
Oehring discloses switchgears for power distribution (par. 0027).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a switchgear so that power from the generator can be distributed as needed.
Oehring also discloses a slide out platform 30 (Figs. 1-3, two separate slide out platforms 301 and 302 are shown), associated with the support structure 94, the slide out platform 30 being driven between a retracted position (Fig. 3) and a deployed position (Fig. 2), wherein the deployed position (Fig. 2) provides a work area proximate the electric powered pump 12 extending substantially perpendicular to a longitudinal axis of the support structure 94, the platform 30 being at least partially coupled to a pump platform (Fig. 2, the structure between pump 12 and rails 70/72) supporting the electric powered pump 12 (Figs. 2 and 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a slide out platform associated with the first area so that human operators can access the pump for operation or maintenance.
Sarada discloses a filtration means 10 (par. 0026) fluidly coupled to a turbine generator 16 (par. 0027), the filtration means 10 receiving an inlet flow of gas from the well site (see Figure), and removing one or more components of the gas before directing the gas to the turbine 16 (par. 0026).  Further, while Sarada fails to disclose that the filtration means in located on a trailer, Coli and Oehring both disclose disposing well equipment on trailers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a filter between the well and the generator so that natural gas can be separated from other materials produced by the well.
In reference to claim 12, Oehring discloses that the slide out platform 30 is arranged axially lower than the pump platform (Fig. 2, the structure between pump 12 and rails 70/72).
In reference to claim 14, Oehring discloses that the slide out platform comprises:
a handrail 34 (Fig. 2); and a ladder 46 (Fig. 2).
In reference to claim 17, Oehring discloses a retention rail 50 associated with the slide out platform 30, the retention rail 50 deploying responsive to deployment of the slide out platform 30 (par. 0021, spring 68 causes rails 50 to deploy when platform 30 deploys).

Claims 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coli et al. (US Patent Application Publication No. 2018/0363437) in view of Oehring et al. (US Patent Application Publication No. 2017/0030177) and Sarada (US Patent Application Publication No. 2008/0017369) as applied to claim 9 above, and further in view of Wallace et al. (US Patent Application Publication No. 2017/0036872).
In reference to claim 10, Oehring discloses a drive system positioned to drive movement of the slide out platform 30 between the retracted position and the deployed position, the drive system comprising:
a rail 70 or 72;
guide wheels 80 and 81 to engage the rail 70 or 72 in at least a first position and a second position, the second position being different from the first position (Fig. 2, four wheels 80 and 81 are shown, all are in different positions); and
brackets 76 and 77 associated with the drive system, the brackets supporting the rail 70 or 72 (Fig. 2, par. 0023).
Oehring fails to disclose a linear actuator driven by a DC motor.
Wallace discloses a linear actuator 140 (par. 0034 or 0036, “electromechanical linear actuator”) to drive movement of the slide out platform 82 between the retracted position and the deployed position (par. 0035).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a linear actuator to drive movement of the slide out platform so that a human operator does not have to manually move the platform.
In reference to claim 13, Oehring fails to disclose a controller, electrically coupled to the slide out platform, the controller configured to regulate operation of the slide out platform between the retracted position and the deployed position.
Wallaces discloses a controller 50 (par. 0015), electrically coupled to the slide out platform 82, the controller 50 configured to regulate operation of the slide out platform 82 between the retracted position and the deployed position (par. 0036).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a controller so that the linear actuator can be controlled.
In reference to claim 16, Oehring discloses the use of brackets 60 (par. 0021) and 76/77 (par. 0022).  Wallace discloses a battery 42 coupled to a DC motor 40 (par. 0017).  In combination, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to secure the battery with a bracket as brackets are well known in the art to function effectively for this purpose.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coli et al. (US Patent Application Publication No. 2018/0363437) in view of Oehring et al. (US Patent Application Publication No. 2017/0030177) and Sarada (US Patent Application Publication No. 2008/0017369) as applied to claim 14 above, and further in view of Leonard (US Patent No. 1,656,861).
In reference to claim 15, Oehring fails to disclose that the ladder is arranged at an obtuse angle relative to the slide out platform.  Leonard discloses a ladder 72 (page 3, line 40) arranged at an obtuse angle relative to a platform 56.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose a ladder at an obtuse angle so that the climb up the ladder is less steep.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,914,155. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the claims of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



5/18/22